 

2014 Incentive Plan

(as amended)

 

Article 1

Establishment and Purpose

 

1.1 Establishment of the Plan. ATRM Holdings, Inc., a Minnesota corporation (the
“Company”), hereby establishes an incentive compensation plan (the “Plan”), as
set forth in this document.

 

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants (as defined below) to those of the Company’s shareholders, and by
providing Participants with an incentive for outstanding performance.

 

1.3 Effective Date of the Plan. The Plan is effective as of the date the Plan is
approved by the Company’s shareholders (the “Effective Date”). The Plan will be
deemed to be approved by shareholders if it receives the affirmative vote of the
holders of a majority of the Shares (as defined below) present, in person or by
proxy, and entitled to vote on the matter at a shareholder meeting duly held in
accordance with the applicable provisions of the Company’s Bylaws, as amended
(the “Bylaws”).

 

Article 2

Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word or words
are capitalized:

 

(a) “Applicable Law” means the legal requirements relating to the administration
of options and share-based or performance-based awards under any applicable laws
of the United States, any other country, and any provincial, state, or local
subdivision, any applicable stock exchange or automated quotation system rules
or regulations, as such laws, rules, regulations and requirements shall be in
place from time to time.

 

(b) “Award” means, individually or collectively, a grant or award under the Plan
of Stock Options, Stock Appreciation Rights, Restricted Stock (including
unrestricted Stock), Restricted Stock Units, Performance Stock Units,
Performance Shares, Deferred Stock Awards or Other Stock-Based Awards, Dividend
Equivalents Awards and Performance Bonus Awards.

 

(c) “Award Agreement” means an agreement which may be entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to Participants under the Plan. In the event of any
inconsistency between the Plan and an Award Agreement, the terms of the Plan
shall govern.

 

(d) “Board” or “Board of Directors” means the Company’s Board of Directors.

 

(e) “Cause” means that Participant (i) pleads “guilty” or “no contest” to or is
indicted for or convicted of a felony under federal or state law or of a crime
under federal or state law which involves Participant’s fraud or dishonesty;
(ii) in carrying out Participant’s duties to the Company or any Subsidiary,
engages in conduct that constitutes gross negligence or willful misconduct, as
determined by the Company in its sole discretion; or (iii) engages in misconduct
that causes material and demonstrable harm to the reputation of the Company, as
determined by the Company in its sole discretion.

 

 1 

 

 

(f) “Change in Control” shall be deemed to have occurred if: (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; (ii) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board of Directors and any new Director whose election by
the Board of Directors or nomination for election by the Company’s shareholders
was approved by a vote of a majority of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(h) “Committee” means the committee or committees of the Board of Directors
given authority to administer the Plan as provided in Article 3.

 

(i) “Consultant” means any consultant or adviser if:

 

(i) The consultant or adviser renders bona fide services to the Company or any
Subsidiary;

 

(ii) The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and

 

(iii) The consultant or adviser is a natural person who has contracted directly
with the Company or any Subsidiary to render such services.

 

(j) “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

 

(k) “Deferred Stock” means a right to receive a specified number of Shares
during specified time periods pursuant to Article 9.

 

(l) “Director” means any individual who is a member of the Board of Directors.

 

 2 

 

 

(m) “Disability” means absence of an Employee from work under the relevant
Company or Subsidiary long term disability plan; provided, however, that to
entitle a Participant to an extended exercise period for an Incentive Stock
Option, the Participant must meet the description in Section 22(e)(3) of the
Code.

 

(n) “Dividend Equivalents” means a right granted pursuant to Article 9 to
receive the equivalent value (in cash or Stock) of dividends paid on Stock.

 

(o) “Employee” means any employee, as defined in accordance with Section 3401(c)
of the Code, of the Company or any Subsidiary. “Employment” means the employment
of an Employee by the Company or any Subsidiary. Directors who are not otherwise
employed by the Company or any Subsidiary shall not be considered Employees
under the Plan.

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor Act thereto.

 

(q) “Exercise Price” means the price at which a Share may be purchased pursuant
to an Option, as determined by the Committee.

 

(r) “Fair Market Value” means the closing price reported for the Shares on the
relevant date as reported on NASDAQ or such other principal national securities
exchange in the United States on which the Shares are then traded, or, if such
date is not a trading day, the last prior day on which the Shares were so
traded, or if not so listed, the mean between the closing bid and asked prices
of publicly traded Shares in the over-the-counter market, or, if such bid and
asked prices shall not be available, as reported by any nationally recognized
quotation service selected by the Company, or as determined by the Committee in
a manner consistent with the provisions of the Code.

 

(s) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.

 

(t) “Independent Director” means a member of the Board who is not an Employee of
the Company.

 

(u) “Insider” means an Employee who is, on the relevant date, an officer,
director, or ten percent (10%) beneficial owner of the Company, as those terms
are defined under Section 16 of the Exchange Act.

 

(v) “NASDAQ” means The NASDAQ Stock Market.

 

(w) “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.

 

(x) “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

 

(y) “Option” means an option to purchase Shares from the Company. An Option may
be either an Incentive Stock Option or Non-Qualified Stock Option.

 

(z) “Other Stock-Based Award” means an Award granted or denominated in Stock or
units of Stock pursuant to Section 9.6.

 

 3 

 

 

(aa) “Participant” means an Employee, a Consultant, or a member of the Board who
holds an outstanding Award granted under the Plan.

 

(bb) “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Articles 7 and 9 (other than SARs awarded under Section
9.5), but which is subject to the terms and conditions set forth in Article 8.
All Performance-Based Awards are intended to qualify as Qualified
Performance-Based Compensation.

 

(cc) “Performance Criteria” means the criteria provided in Section 8.6.

 

(dd) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

 

(ee) “Performance Stock Unit” and “Performance Share” each mean an Award granted
pursuant to Article 9.

 

(ff) “Plan” means this 2014 Incentive Plan, as it may be amended from time to
time.

 

(gg) “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m) of the Code.

 

(hh) “Restricted Stock” means Stock awarded pursuant to Section 7.1 that is
subject to certain restrictions and may be subject to risk of forfeiture.

 

(ii) “Restricted Stock Unit” means an Award granted pursuant to Section 7.9.

 

(jj) “Shares” or “Stock” means the shares of common stock of the Company.

 

(kk) “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Section 9.5 to receive a payment equal to the excess of the Fair Market Value of
a specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value on the date the SAR was granted as set forth in the applicable
Award Agreement.

 

(ll) “Subsidiary” means any corporation, partnership, venture or other entity in
which the Company holds, directly or indirectly, a fifty percent (50%) or
greater ownership interest, provided, however, that with respect to an Incentive
Stock Option, a Subsidiary must be a corporation. The Committee may, at its sole
discretion, designate, on such terms and conditions as the Committee shall
determine, any other corporation, partnership, limited liability company,
venture, or other entity a Subsidiary for purposes of the Plan.

 

(mm) “Termination of Employment” or a similar reference means (i) with respect
to an Employee, the event where the Employee is no longer an Employee of the
Company or of any Subsidiary, including but not limited to where the employing
company ceases to be a Subsidiary and (ii) with respect to any Participant who
is not an Employee, cessation of the performance of services to the Company or
any Subsidiary. With respect to any Award that provides “non-qualified deferred
compensation” within the meaning of Section 409A of the Code, “Termination of
Employment” shall mean a “separation from service” as defined under Section 409A
of the Code.

 

 4 

 

 

(nn) “Treasury Regulation” or “Treas. Reg.” means any regulation promulgated
under the Code, as such regulation may be amended from to time.

 

Article 3

Administration

 

3.1 The Committee. The Plan shall be administered by the Compensation Committee
of the Board. The Committee shall consist of at least two individuals, each of
whom qualifies as (a) a Non-Employee Director, (b) an “outside director”
pursuant to Section 162(m) of the Code, and (c) an “independent director” under
the listing requirements of NASDAQ, or any similar rule or listing requirement
that may be applicable to the Company from time to time. Reference to the
Committee shall refer to the Board if the Compensation Committee ceases to exist
and the Board does not appoint a successor Committee.

 

3.2 Authority of the Committee. The Committee shall have complete control over
the administration of the Plan and shall have the authority in its sole
discretion to (a) exercise all of the powers granted to it under the Plan, (b)
construe, interpret and implement the Plan, grant terms and grant notices, and
all Award Agreements, (c) prescribe, amend and rescind rules and regulations
relating to the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan, (f)
amend the Plan to reflect changes in applicable law (whether or not the rights
of the holder of any Award are adversely affected, unless otherwise provided by
the Committee), (g) grant Awards and determine who shall receive Awards, when
such Awards shall be granted and the terms and conditions of such Awards,
including, but not limited to, conditioning the exercise, vesting, payout or
other term of condition of an Award on the achievement of Performance Goals, (h)
unless otherwise provided by the Committee, amend any outstanding Award in any
respect, not materially adverse to the Participant, including, without
limitation, to (1) accelerate the time or times at which the Award becomes
vested, unrestricted or may be exercised (and, in connection with such
acceleration, the Committee may provide that any Shares acquired pursuant to
such Award shall be Restricted Shares, which are subject to vesting, transfer,
forfeiture or repayment provisions similar to those in the Participant’s
underlying Award), (2) accelerate the time or times at which shares of Stock are
delivered under the Award (and, without limitation on the Committee’s rights, in
connection with such acceleration, the Committee may provide that any shares of
Stock delivered pursuant to such Award shall be Restricted Shares, which are
subject to vesting, transfer, forfeiture or repayment provisions similar to
those in the Participant’s underlying Award), or (3) waive or amend any goals,
restrictions or conditions applicable to such Award, or impose new goals,
restrictions and (i) determine at any time whether, to what extent and under
what circumstances and method or methods (1) Awards may be (A) settled in cash,
shares of Stock, other securities, other Awards or other property (in which
event, the Committee may specify what other effects such settlement will have on
the Participant’s Award), (B) exercised or (C) canceled, forfeited or suspended,
(2) Shares, other securities, cash, other Awards or other property and other
amounts payable with respect to an Award may be deferred either automatically or
at the election of the Participant or of the Committee, or (3) Awards may be
settled by the Company or any of its Subsidiaries or any of its or their
designees.

 

No Award may be made under the Plan after the tenth (10th) anniversary of the
Effective Date.

 

All determinations and decisions made by the Company pursuant to the provisions
of the Plan and all related orders or resolutions of the Committee shall be
final, conclusive, and binding on all persons, including but not limited to the
Company, its shareholders, Employees, Participants, and their estates and
beneficiaries.

 

 5 

 

 

Article 4

Shares Subject to the Plan

 

4.1 Number of Shares. Subject to adjustment as provided in Sections 4.2 and 4.3,
the aggregate number of shares of Stock which may be issued or transferred
pursuant to Awards under the Plan shall be four hundred thousand (400,000)
shares. Notwithstanding the foregoing, in order that the applicable regulations
under the Code relating to Incentive Stock Options be satisfied, the maximum
number of shares of Stock that may be delivered upon exercise of Incentive Stock
Options shall be four hundred thousand (400,000) shares, as adjusted under
Sections 4.2 and 4.3.

 

4.2 Share Accounting. Without limiting the discretion of the Committee under
this section, the following rules will apply for purposes of the determination
of the number of Shares available for grant under the Plan or compliance with
the foregoing limits:

 

(a) If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture are forfeited under the terms of the Plan or
the relevant Award, the Shares allocable to the terminated portion of such Award
or such forfeited Shares shall again be available for issuance under the Plan.

 

(b) Shares shall not be deemed to have been issued pursuant to the Plan with
respect to any portion of an Award that is settled in cash, other than an
Option.

 

(c) If the Exercise Price of an Option is paid by tender to the Company, or
attestation to the ownership, of Shares owned by the Participant, or an Option
is settled without the payment of the Exercise Price, or the payment of taxes
with respect to any Award is settled by a net exercise, the number of shares
available for issuance under the Plan shall be reduced by the gross number of
shares for which the Option is exercised or other Awards that have vested.

 

4.3 Adjustments in Authorized Plan Shares and Outstanding Awards. In the event
of any merger, reorganization, consolidation, recapitalization, separation,
split-up, liquidation, Share combination, Stock split, Stock dividend, or other
change in the corporate structure of the Company affecting the Shares, an
adjustment shall be made in a manner consistent with Section 422 of the Code for
Incentive Stock Options and in a manner consistent with Section 409A of the Code
for Non-Qualified Stock Options and, for Qualified Performance-Based
Compensation, in accordance with Section 162(m) of the Code in the number and
class of Shares which may be delivered under the Plan (including but not limited
to individual limits), and in the number and class of and/or price of Shares
subject to outstanding Awards granted under the Plan, and/or the number of
outstanding Options, Shares of Restricted Stock, and Performance Shares (and
Restricted Stock Units, Performance Stock Units and other Awards whose value is
based on a number of Shares) constituting outstanding Awards, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

 

4.4 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 4.3, the maximum
number of shares of Stock with respect to one or more Awards that may be granted
to any one Participant during each calendar year shall be fifty thousand
(50,000), provided that in no event shall any Participant receive one or more
Awards of Restricted Stock or Other Stock-Based Awards in excess of fifty
thousand (50,000) shares of Stock in any calendar year.

 

 6 

 

 

Article 5

Eligibility and Participation

 

5.1 General. Persons eligible to participate in the Plan include Employees,
Consultants and all members of the Board, as determined by the Committee.

 

5.2 Foreign Participants. In order to assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative
versions of, the Plan as it may consider necessary or appropriate for such
purposes without thereby affecting the terms of the Plan as in effect for any
other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Section 4.1 of the Plan.

 

Article 6

Stock Options

 

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted at any time and from time to time, and under such terms and
conditions, as shall be determined by the Committee; provided, however, that
Incentive Stock Options may only be awarded to Employees, and provided further,
that no Award of an Incentive Stock Option may be made pursuant to the Plan
after the tenth (10th) anniversary of the Effective Date. In addition, the
Committee may, from time to time, provide for the payment of Dividend
Equivalents on Options, prospectively and/or retroactively, on such terms and
conditions as the Committee may require. The Committee shall have discretion in
determining the number of Shares subject to Options, subject to the limitations
set forth in Article 4.

 

6.2 Form of Issuance. Each Option grant may be issued in the form of an Award
Agreement and/or may be recorded on the books and records of the Company for the
account of the Participant. If an Option is not issued in the form of an Award
Agreement, then the Option shall be deemed granted as determined by the
Committee. The terms and conditions of an Option shall be set forth in the Award
Agreement, in the notice of the issuance of the grant, or in such other
documents as the Committee shall determine. Such terms and conditions shall
include the Exercise Price, the duration of the Option, the number of Shares to
which an Option pertains (unless otherwise provided by the Committee, each
Option may be exercised to purchase one Share), and such other provisions as the
Committee shall determine.

 

6.3 Exercise Price. Unless a greater Exercise Price is determined by the
Committee, the Exercise Price for each Option awarded under the Plan shall be
equal to one hundred percent (100%) of the Fair Market Value of a Share on the
date the Option is granted. Subject to adjustment as provided in Section 4.3
herein or as otherwise provided herein, the terms of an Option may not be
amended to reduce the Exercise Price nor may an Option be cancelled or exchanged
for cash, other awards or Options with an Exercise Price that is less than the
Exercise Price of the original Option.

 

In the case of an Incentive Stock Option granted to any individual who, at the
date of grant, owns stock possessing more than ten percent (10%) of the total
combined voting power all classes of stock of the Company, such Incentive Stock
Option shall be granted at a price that is not less than one hundred and ten
percent (110%) of Fair Market Value on the date of grant and such Incentive
Stock Option shall be exercisable for no more than five (5) years from the date
of grant.

 

 7 

 

 

6.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant (which duration may be extended by the
Committee); provided, however, that no Option shall be exercisable later than
the tenth (10th) anniversary date of its grant. In the event the Committee does
not specify the expiration date of an Option, then such Option will expire on
the tenth (10th) anniversary date of its grant, except as otherwise provided
herein.

 

In the case of an Incentive Stock Option, such Incentive Stock Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(a) The expiration date of the Incentive Stock Option.

 

(b) One (1) year after the date of the Participant’s Termination of Employment
on account of Disability or death. Upon the Participant’s Disability or death,
any Incentive Stock Options exercisable at the Participant’s Disability or death
may be exercised by the Participant’s legal representative or representatives,
by the person or persons entitled to do so pursuant to the Participant’s last
will and testament, or, if the Participant fails to make testamentary
disposition of such Incentive Stock Option or dies intestate, by the person or
persons entitled to receive the Incentive Stock Option pursuant to the
applicable laws of descent and distribution.

 

(c) Three (3) months after the date of the Participant’s Termination of
Employment for any reason other than Disability or death. Whether a Participant
continues to be an Employee shall be determined in accordance with Treas. Reg.
Section 1.421-1(h)(2).

 

6.5 Vesting of Options. A grant of Options shall vest at such times and under
such terms and conditions as determined by the Committee including, without
limitation, suspension of a Participant’s vesting during all or a portion of a
Participant’s leave of absence. The Committee shall have the right to accelerate
the vesting of any Option. The Chairman of the Board or his successors, or such
other persons designated by the Committee, shall have the authority to
accelerate the vesting of Options for any Participant who is not an Insider.

 

6.6 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant or for
each Participant; provided, however, that during a Participant’s lifetime, an
Incentive Stock Option may be exercised only by the Participant. Exercises of
Options may be effected only on days and during the hours NASDAQ or such other
principal national securities exchange in the United States on which the Shares
are then traded is open for regular trading. The Company may change or limit the
times or days Options may be exercised. If an Option expires on a day or at a
time when exercises are not permitted, then the Option may be exercised no later
than the immediately preceding date and time that the Option was exercisable.

 

An Option shall be exercised by providing notice to the designated agent
selected by the Company (if no such agent has been designated, then to the
Company), in the manner and form determined by the Company, which notice shall
be irrevocable, setting forth the exact number of Shares with respect to which
the Option is being exercised and including with such notice payment of the
Exercise Price, as applicable. When an Option has been transferred, the Company
or its designated agent may require appropriate documentation that the person or
persons exercising the Option, if other than the Participant, has the right to
exercise the Option. No Option may be exercised with respect to a fraction of a
Share.

 

Additionally, the Participant shall give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of an Incentive Stock Option
within (i) two (2) years from the date of grant of such Incentive Stock Option
or (ii) one (1) year after the transfer of such shares of Stock to the
Participant.

 

 8 

 

 

6.7 Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00 or such other limitation as imposed by Section
422(d) of the Code. To the extent that Incentive Stock Options are first
exercisable by a Participant in excess of such limitation, the excess shall be
considered Non-Qualified Stock Options.

 

6.8 Payment. Unless otherwise determined by the Committee, the Exercise Price
shall be paid in full at the time of exercise. No Shares shall be issued or
transferred until full payment has been received or the next business day
thereafter, as determined by the Company.

 

The Committee may, from time to time, determine or modify the method or methods
of exercising Options or the manner in which the Exercise Price is to be paid.
Unless otherwise provided by the Committee in full or in part:

 

(a) Payment may be made in cash.

 

(b) Payment may be made by delivery of Shares owned by the Participant in
partial (if in partial payment, then together with cash) or full payment.

 

(c) If the Company has designated a stockbroker to act as the Company’s agent to
process Option exercises, an Option may be exercised by issuing an exercise
notice together with instructions to such stockbroker irrevocably instructing
the stockbroker: (i) to immediately sell (which shall include an exercise notice
that becomes effective upon execution of a sale order) a sufficient portion of
the Shares to be received from the Option exercise to pay the Exercise Price of
the Options being exercised and the required tax withholding, and (ii) to
deliver on the settlement date the portion of the proceeds of the sale equal to
the Exercise Price and tax withholding to the Company. In the event the
stockbroker sells any Shares on behalf of a Participant, the stockbroker shall
be acting solely as the agent of the Participant, and the Company disclaims any
responsibility for the actions of the stockbroker in making any such sales.
However, if the Participant is an Insider, then the instruction to the
stockbroker to sell in the preceding sentence is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act to the extent
permitted by law. No Shares shall be issued until the settlement date and until
the proceeds (equal to the Exercise Price and tax withholding) are paid to the
Company.

 

(d) At any time, the Committee may, in addition to or in lieu of the foregoing,
provide that an Option may be “stock settled,” which shall mean upon exercise of
an Option, the Company may fully satisfy its obligation under the Option by
delivering that number of shares of Stock found by taking the difference between
(i) the Fair Market Value of the Stock on the exercise date, multiplied by the
number of Options being exercised and (ii) the total Exercise Price of the
Options being exercised, and dividing such difference by the Fair Market Value
of the Stock on the exercise date.

 

If payment is made by the delivery of Shares, the value of the Shares delivered
shall be equal to the then most recent Fair Market Value of the Shares
established before the exercise of the Option.

 

Restricted Stock may not be used to pay the Exercise Price.

 

Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a member of the Board or an “Executive Officer” of the Company shall be
permitted to pay the Exercise Price of an Option in any method which would
violate Section 13(h) of the Exchange Act.

 

 9 

 

 

6.9 Termination of Employment. Unless otherwise provided by the Committee, the
following limitations on exercise of Options shall apply upon Termination of
Employment:

 

(a) Termination by Death or Disability. In the event of the Participant’s
Termination of Employment by reason of death or Disability, all outstanding
Options granted to that Participant shall immediately vest as of the date of
Termination of Employment and may be exercised, if at all, no more than one (1)
year from the date of the Termination of Employment, unless the Options, by
their terms, expire earlier.

 

(b) Termination for Cause. In the event of the Participant’s Termination of
Employment by the Company for Cause, all outstanding Options held by the
Participant shall immediately be forfeited to the Company and no additional
exercise period shall be allowed, regardless of the vested status of the
Options.

 

(c) Other Termination of Employment. In the event of the Participant’s
Termination of Employment for any reason other than the reasons set forth in (a)
or (b), above:

 

(i) All outstanding Options which are vested as of the effective date of
Termination of Employment may be exercised, if at all, no more than one (1) year
from the date of Termination of Employment if the Participant is eligible to
retire, or three (3) months from the date of the Termination of Employment if
the Participant is not eligible to retire, as the case may be, unless in either
case the Options, by their terms, expire earlier; and

 

(ii) In the event of the death of the Participant after Termination of
Employment, this paragraph (c) shall still apply and not paragraph (a), above.

 

(d) Options not Vested at Termination. Except as provided in paragraph (a)
above, all Options held by the Participant which are not vested on or before the
effective date of Termination of Employment shall immediately be forfeited to
the Company (and the Shares subject to such forfeited Options shall once again
become available for issuance under the Plan).

 

(e) Other Terms and Conditions. Notwithstanding the foregoing, the Committee
may, in its sole discretion, establish different, or waive, terms and conditions
pertaining to the effect of Termination of Employment on Options, whether or not
the Options are outstanding, but no such modification shall shorten the terms of
Options issued prior to such modification or otherwise be materially adverse to
the Participant.

 

6.10 Restrictions on Exercise and Transfer of Options. Unless otherwise provided
by the Committee:

 

(a) During the Participant’s lifetime, the Participant’s Options shall be
exercisable only by the Participant or by the Participant’s guardian or legal
representative. After the death of the Participant, except as otherwise provided
by Article 10, an Option shall only be exercised by the holder thereof
(including, but not limited to, an executor or administrator of a decedent’s
estate) or his or her guardian or legal representative.

 

(b) No Option shall be transferable except: (i) in the case of the Participant,
only upon the Participant’s death and in accordance with Article 10; and (ii) in
the case of any holder after the Participant’s death, only by will or by the
laws of descent and distribution; and (iii) pursuant to a domestic relations
order.

 

 10 

 

 

Article 7

Restricted Stock

 

7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock in such amounts, subject to the limitations in Article 4, and upon such
terms and conditions as the Committee shall determine. In addition to any other
terms and conditions imposed by the Committee, vesting of Restricted Stock may
be conditioned upon the achievement of Performance Goals in the same manner as
provided in Section 8.6 with respect to Performance-Based Awards.

 

7.2 Restricted Stock Agreement. The Committee may require, as a condition to
receiving a Restricted Stock Award, that the Participant enter into a Restricted
Stock Award Agreement, setting forth the terms and conditions of the Award. In
lieu of a Restricted Stock Award Agreement, the Committee may provide the terms
and conditions of an Award in a notice to the Participant of the Award, on the
stock certificate representing the Restricted Stock, in the resolution approving
the Award, or in such other manner as it deems appropriate. The Committee may
further provide that an Award of Restricted Stock is conditioned upon the
Participant making or refraining from making an election with respect to the
Award under Section 83(b) of the Code. If a Participant makes an election
pursuant to Section 83(b) of the Code concerning a Restricted Stock Award, the
Participant shall be required to file promptly a copy of such election with the
Company.

 

7.3 Transferability. Except as otherwise provided in this Article 7, and subject
to any additional terms in the grant thereof, Shares of Restricted Stock granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until fully vested.

 

7.4 Restrictions. The Restricted Stock shall be subject to such vesting terms,
including the achievement of Performance Goals (as described in Section 8.6), as
may be determined by the Committee. Unless otherwise provided by the Committee,
to the extent Restricted Stock is subject to any condition to vesting, if such
condition or conditions are not satisfied by the time the period for achieving
such condition has expired, such Restricted Stock shall be forfeited. The
Committee may impose such other conditions and/or restrictions on any Shares of
Restricted Stock granted pursuant to the Plan as it may deem advisable including
but not limited to a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock and/or restrictions under applicable
Federal or state securities laws; and may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions. The Committee
may also grant Restricted Stock without any terms or conditions in the form of
vested Stock Awards.

 

The Company shall also have the right to retain the certificates representing
Shares of Restricted Stock in the Company’s possession until such time as the
Shares are fully vested and all conditions and/or restrictions applicable to
such Shares have been satisfied.

 

7.5 Removal of Restrictions. Except as otherwise provided in this Article 7 or
otherwise provided in the grant thereof, Shares of Restricted Stock covered by
each Restricted Stock grant made under the Plan shall become freely transferable
by the Participant after completion of all conditions to vesting, if any.
However, the Committee, in its sole discretion, shall have the right to
immediately vest the shares and waive all or part of the restrictions and
conditions with regard to all or part of the Shares held by any Participant at
any time.

 

7.6 Voting Rights, Dividends and Other Distributions. Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights and
shall receive all dividends and distributions paid with respect to such Shares.
The Committee may require that dividends and other distributions, other than
regular cash dividends, paid to Participants with respect to Shares of
Restricted Stock be subject to the same restrictions and conditions as the
Shares of Restricted Stock with respect to which they were paid. If any such
dividends or distributions are paid in Shares, the Shares shall automatically be
subject to the same restrictions and conditions as the Shares of Restricted
Stock with respect to which they were paid.

 

 11 

 

 

7.7 Termination of Employment Due to Death or Disability. In the event of the
Participant’s Termination of Employment by reason of death or Disability, unless
otherwise determined by the Committee, all restrictions imposed on outstanding
Shares of Restricted Stock held by the Participant shall immediately lapse and
the Restricted Stock shall immediately become fully vested as of the date of
Termination of Employment.

 

7.8 Termination of Employment for Other Reasons. Unless otherwise provided by
the Committee, in the event of the Participant’s Termination of Employment for
any reason other than those specifically set forth in Section 7.7 herein, all
Shares of Restricted Stock held by the Participant which are not vested as of
the effective date of Termination of Employment immediately shall be forfeited
and returned to the Company.

 

7.9 Restricted Stock Units. In lieu of or in addition to Restricted Stock, the
Committee may grant Restricted Stock Units under such terms and conditions as
shall be determined by the Committee. Restricted Stock Units shall be subject to
the same terms and conditions under the Plan as Restricted Stock except as
otherwise provided in the Plan or as otherwise provided by the Committee. Except
as otherwise provided by the Committee, the award shall be settled and paid out
promptly upon vesting (to the extent permitted by Section 409A of the Code), and
the Participant holding such Restricted Stock Units shall receive, as determined
by the Committee, Shares (or cash equal to the Fair Market Value of the number
of Shares as of the date the Award becomes payable) equal to the number of such
Restricted Stock Units. Restricted Stock Units shall not be transferable, shall
have no voting rights, and shall not receive dividends, but shall, unless
otherwise provided by the Committee, receive Dividend Equivalents at the time
and at the same rate as dividends are paid on Shares with the same record and
pay dates. Upon a Participant’s Termination of Employment due to death or
Disability, the Committee will determine whether there should be any
acceleration of vesting.

 

Article 8

Performance-Based Awards

 

8.1 Purpose. The purpose of this Article 8 is to provide the Committee the
ability to qualify Awards other than Options and SARs and that are granted
pursuant to Articles 7 and 9 (other than SARs awarded under Section 9.5) as
Qualified Performance-Based Compensation. If the Committee, in its discretion,
decides to grant a Performance-Based Award to a Covered Employee, the provisions
of this Article 8 shall control over any contrary provision contained in
Articles 7 or 9; provided, however, that the Committee may in its discretion
grant Awards to Covered Employees that are based on Performance Criteria or
Performance Goals but that do not satisfy the requirements of this Article 8.

 

8.2 Applicability. This Article 8 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The designation
of a Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.

 

 12 

 

 

8.3 Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m) of the Code, with respect to any Award granted under Articles 7
and 9 which may be granted to one or more Covered Employees, no later than
ninety (90) days following the commencement of any fiscal year in question or
any other designated fiscal period or period of service, and not later than
after twenty-five percent (25%) of such period has elapsed (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (a) designate one or more Covered Employees, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (d) specify the relationship between
Performance Criteria and the Performance Goals and the amounts of such Awards,
as applicable, to be earned by each Covered Employee for such Performance
Period. Following the completion of each Performance Period, the Committee shall
certify in writing whether the applicable Performance Goals have been achieved
for such Performance Period. In determining the amount earned by a Covered
Employee, the Committee shall have the right to reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

 

8.4 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved.

 

8.5 Performance Period. The Performance Period is set by the Committee for each
Award.

 

8.6 Performance Goals. For each Performance-Based Award, the Committee shall
establish (and may establish for other Awards) performance objectives
(“Performance Goals”) for the Company, its Subsidiaries, and/or divisions of any
of foregoing, using the Performance Criteria and other factors set forth in (a)
and (b), below. It may also use other criteria or factors in establishing
Performance Goals in addition to or in lieu of the foregoing. A Performance Goal
may be stated as an absolute value or as a value determined relative to an
index, budget, prior period, similar measures of a peer group of other companies
or other standard selected by the Committee. Performance Goals shall include
payout tables, formulas or other standards to be used in determining the extent
to which the Performance Goals are met, and, if met, the number of Performance
Shares and/or Performance Stock Units which would be converted into Stock and/or
cash (or the rate of such conversion) and distributed to Participants in
accordance with Section 8.6. Unless previously canceled or reduced, Performance
Shares and Performance Stock Units which may not be converted because of failure
in whole or in part to satisfy the relevant Performance Goals or for any other
reason shall be canceled at the time they would otherwise be distributable.

 

The Performance Criteria which the Committee is authorized to use, in its sole
discretion, are any of the following criteria or any combination thereof,
including but not limited to the offset against each other of any combination of
the following criteria:

 

(a) Financial performance of the Company (on a consolidated basis), of one or
more of its Subsidiaries, and/or a division of any of the foregoing. Such
financial performance may be based on net income, economic value added (as
determined by the Committee), EBITDA (earnings before interest, taxes,
depreciation and amortization), revenues, sales, expenses, costs, gross margin,
operating margin, profit margin, pre-tax profit, market share, volumes of a
particular product or service or category thereof, including but not limited to
a product’s life cycle (for example, products introduced in the last two years),
number of customers, number of products for sale, return on net assets, return
on assets, return on capital, return on invested capital, cash flow, free cash
flow, operating cash flow, operating revenues, operating expenses, operating
income, and/or completion of capital raising transaction.

 

 13 

 

 

(b) Service performance of the Company (on a consolidated basis), of one or more
of its Subsidiaries, and/or of a division of any of the foregoing.

 

(c) Employee satisfaction, employee retention, product development, completion
of a joint venture or other corporate transaction, completion of an identified
special project, and effectiveness of management.

 

(d) The Company’s Stock price, return on shareholders’ equity, total shareholder
return (Stock price appreciation plus dividends, assuming the reinvestment of
dividends), and/or earnings per Share.

 

(e) Impacts of acquisitions, dispositions, or restructurings, on any of the
foregoing.

 

Unless otherwise provided by the Committee at any time, no such adjustment shall
be made for a current or former executive officer to the extent such adjustment
would cause an Award to fail to satisfy the performance based exemption of
Section 162(m) of the Code.

 

If the material terms of the Performance Criteria are not changed, they will be
disclosed to and reported to the shareholders no later than the first
shareholder meeting that occurs in the fifth year following the year in which
shareholders previously approved the Performance Criteria.

 

8.7 Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code that are requirements for
qualification as qualified performance-based compensation as described in
Section 162(m) of the Code, and the Plan shall be deemed amended to the extent
necessary to conform to such requirements.

 

8.8 Termination of Employment for Cause. In the event of the Termination of
Employment of a Participant by the Company for Cause, all Performance Stock
Units and Performance Shares shall be forfeited by the Participant to the
Company.

 

8.9 Nontransferability. Performance Stock Units and Performance Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than in accordance with Article 10 or pursuant to a domestic relations
order.

 

Article 9

Other Types of Awards

 

9.1 Performance Share Awards. Any Participant selected by the Committee may be
granted one or more Performance Share awards which shall be denominated in a
number of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

 

 14 

 

 

9.2 Performance Stock Units. Any Participant selected by the Committee may be
granted one or more Performance Stock Unit awards which shall be denominated in
units of value including dollar value of shares of Stock and which may be linked
to any one or more of the Performance Criteria or other specific performance
criteria determined appropriate by the Committee, in each case on a specified
date or dates or over any period or periods determined by the Committee. In
making such determinations, the Committee shall consider (among such other
factors as it deems relevant in light of the specific type of award) the
contributions, responsibilities and other compensation of the particular
Participant.

 

9.3 Dividend Equivalents.

 

(a) Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee, in a matter consistent with the rules of Section 409A of the
Code.

 

(b) Dividend Equivalents granted with respect to Options or SARs shall be
payable, with respect to pre-exercise periods, regardless of whether such Option
or SAR is subsequently exercised.

 

9.4 Deferred Stock. Any Participant selected by the Committee may be granted an
award of Deferred Stock in the manner determined from time to time by the
Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock Award will not be issued until the
Deferred Stock Award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee. Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company shareholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been issued.

 

9.5 Stock Appreciation Rights. Any Participant selected by the Committee may be
granted one or more SARs. SARs may be granted alone or in tandem with Options.
With respect to SARs granted in tandem with Options, the exercise of either such
Options or such SARs shall result in the simultaneous cancellation of the same
number of tandem SARs or Options, as the case may be. The exercise price per
share of Stock covered by a SAR granted pursuant to the Plan shall be equal to
or greater than Fair Market Value on the date the SAR was granted. The term of
each SAR shall be determined by the Committee in its sole discretion, but in no
event shall the term exceed ten (10) years from the date of grant. SARs may be
settled in the form of cash, shares of Stock or a combination of cash and shares
of Stock, as determined by the Committee.

 

9.6 Other Stock-Based Awards. Any Participant selected by the Committee may be
granted one or more Awards that provide Participants with shares of Stock or the
right to purchase shares of Stock or that have a value derived from the value
of, or an exercise or conversion privilege at a price related to, or that are
otherwise payable in shares of Stock and which may be linked to any one or more
of the Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of Award) the contributions,
responsibilities and other compensation of the particular Participant.

 

9.7 Performance Bonus Awards. Any Participant selected by the Committee may be
granted one or more Performance-Based Awards in the form of a cash bonus (a
“Performance Bonus Award”) payable upon the attainment of Performance Goals that
are established by the Committee and relate to one or more of the Performance
Criteria, in each case on a specified date or dates or over any period or
periods determined by the Committee. Any such Performance Bonus Award paid to a
Covered Employee shall be based upon objectively determinable bonus formulas
established in accordance with Article 8. The maximum amount of any Performance
Bonus Award payable to a Covered Employee with respect to any fiscal year of the
Company shall not exceed $500,000.00.

 

 15 

 

 

9.8 Term. Except as otherwise provided herein, the term of any Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Restricted Stock Units or Other Stock-Based Award shall be set by the
Committee in its discretion.

 

9.9 Exercise or Purchase Price. The Committee may establish the exercise or
purchase price, if any, of any Award of Performance Shares, Performance Stock
Units, Deferred Stock, Restricted Stock Units or Other Stock-Based Award;
provided, however, that such price shall not be less than the par value of a
share of Stock on the date of grant, unless otherwise permitted by applicable
state law.

 

9.10 Exercise Upon Termination of Employment. An Award of Performance Shares,
Performance Stock Units, Dividend Equivalents, Deferred Stock, Restricted Stock
Units and Other Stock-Based Award shall only be exercisable or payable prior to
or concurrent with a Participant’s Termination of Employment unless otherwise
provided by the Committee in its sole and absolute discretion; provided,
however, that any such provision with respect to Performance Shares or
Performance Stock Units shall be subject to the requirements of Section 162(m)
of the Code that apply to Qualified Performance-Based Compensation.

 

9.11 Form of Payment. Payments with respect to any Awards granted under this
Article 9 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.

 

9.12 Award Agreement. All Awards under this Article 9 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by a written Award Agreement.

 

9.13 Termination of Employment for Cause. In the event of the Termination of
Employment of a Participant by the Company for Cause, all Awards under this
Article 9 shall be forfeited by the Participant to the Company.

 

9.14 Nontransferability. Unless otherwise provided by the Committee, all Awards
under this Article 9 may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than in accordance with Article 10 or
pursuant to a domestic relations order.

 

Article 10

Beneficiary Designation

 

Notwithstanding Section 6.10, 7.3, 7.9, 8.9 and 9.14, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than fifty percent (50%)
of the Participant’s interest in the Award shall not be effective without the
prior written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.

 

 16 

 

 

Article 11

Employee Matters

 

11.1 Employment Not Guaranteed. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s Employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or one of its Subsidiaries.

 

11.2 Participation. No Employee shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
a future Award.

 

11.3 Reimbursement of Company for Unearned or Ill-gotten Gains. Unless otherwise
specifically provided in an Award Agreement, and to the extent permitted by
Applicable Law, if the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company with any financial reporting
requirement under the securities laws, the Committee may, without obtaining the
approval or consent of the Company’s shareholders or of any Participant, require
that any Participant who personally engaged in one of more acts of fraud or
misconduct that have caused or partially caused the need for such restatement or
any current or former chief executive officer, chief financial officer, or
executive officer, regardless of their conduct, to reimburse the Company in a
manner consistent with Section 409A of the Code, if the Award constitutes
“Non-Qualified Deferred Compensation,” for all or any portion of any Awards
granted or settled under the Plan (with each such case being a “Reimbursement”),
or the Committee may require the Termination or Rescission of, or the Recapture
associated with, any Award, in excess of the amount the Participant would have
received under the accounting restatement.

 

Article 12

Change in Control

 

Unless the Committee provides otherwise prior to the grant of an Award, upon the
occurrence of a Change in Control, the following shall apply to such Award:

 

(a) Any and all Options granted hereunder to a Participant immediately shall
become vested and exercisable upon the Termination of Employment of such
Participant by the Company for any reason other than for Cause or by any
Participant that is an Employee for “Good Reason”;

 

(b) Any restriction periods and all restrictions imposed on Restricted Stock and
Restricted Stock Units shall lapse and they shall immediately become fully
vested upon the Termination of Employment of the Participant by the Company for
any reason other than for Cause or by any Participant that is an Employee for
“Good Reason”, provided that Restricted Stock Units shall be settled in
accordance with the terms of the grant without regard to the Change in Control
unless the Change in Control constitutes a “change in control event” within the
meaning of Section 409A of the Code and such Termination of Employment occurs
within one (1) year following such Change in Control, in which case the
Restricted Stock Units shall be settled and paid out with such Termination of
Employment;

 

 17 

 

 

(c) Unless otherwise determined by the Committee, the payout of Performance
Stock Units and Performance Shares shall be determined exclusively by the
attainment of the Performance Goals established by the Committee, which may not
be modified after the Change in Control, and the Company shall not have the
right to reduce the Awards for any other reason;

 

(d) For purposes of the Plan, “Good Reason” means in connection with a
Termination of Employment by an Employee within one (1) year following a Change
in Control, (a) a material adverse alteration in the Employee’s position or in
the nature or status of the Employee’s responsibilities from those in effect
immediately prior to the Change in Control, or (b) any material reduction in the
Employee’s base salary rate or target annual bonus, in each case as in effect
immediately prior to the Change in Control, or (c) the relocation of the
Employee’s principal place of employment to a location that is more than fifty
(50) miles from the location where the Employee was principally employed at the
time of the Change in Control or materially increases the time of the Employee’s
commute as compared to the Employee’s commute at the time of the Change in
Control (except for required travel on the Company’s business to an extent
substantially consistent with the Employee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

 

In order to invoke a Termination of Employment for Good Reason, an Employee must
provide written notice to the Company or such Subsidiary employing the Employee
of the existence of one or more of the conditions constituting Good Reason
within ninety (90) days following the Employee’s knowledge of the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason, and the Company or such Subsidiary shall
have thirty (30) days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
or such Subsidiary fails to remedy the condition constituting Good Reason during
the applicable Cure Period, the Employee’s “separation from service” (within the
meaning of Section 409A of the Code) must occur, if at all, within one (1) year
following such Cure Period in order for such termination as a result of such
condition to constitute a Termination of Employment for Good Reason.

 

Article 13

Amendment, Modification, and Termination

 

13.1 Amendment, Modification, and Termination. With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however, that (a) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain shareholder approval of any Plan amendment in such a manner and to
such a degree as required, and (b) shareholder approval is required for any
amendment to the Plan that (i) increases the number of shares available under
the Plan (other than any adjustment as provided by Section 4.3), (ii) permits
the Committee to grant Options with an Exercise Price that is below Fair Market
Value on the date of grant, (iii) permits the Committee to extend the exercise
period for an Option beyond ten (10) years from the date of grant, (iv) results
in a material increase in benefits or a change in eligibility requirements, (v)
changes the granting corporation or (vi) changes the type of stock.
Notwithstanding any provision in the Plan to the contrary, absent approval of
the shareholders of the Company, no Option may be amended to reduce the per
share Exercise Price of the shares subject to such Option below the per share
exercise price as of the date the Option is granted and, except as permitted by
Section 4.3, no Option may be granted in exchange for, or in connection with,
the cancellation or surrender of an Option having a higher per share Exercise
Price.

 

 18 

 

 

13.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan or any Award (other than Performance Shares or Performance Stock Units)
shall adversely affect in any material way any Award previously granted under
the Plan, without the written consent of the Participant holding such Award;
provided, however, that any such modification made for the purpose of complying
with Section 409A of the Code may be made by the Company without the consent of
any Participant.

 

13.3 Delay in Payment. To the extent required in order to avoid the imposition
of any interest and/or additional tax under Section 409A(a)(1)(B) of the Code,
any amount that is considered deferred compensation under the Plan or Agreement
and that is required to be postponed pursuant to Section 409A of the Code,
following a Participant’s Termination of Employment shall be delayed for six (6)
months if a Participant is deemed to be a “specified employee” as defined in
Section 409A(a)(2)(i)(B) of the Code; provided that, if the Participant dies
during the postponement period prior to the payment of the postponed amount, the
amounts withheld on account of Section 409A of the Code shall be paid to the
executor or administrator of the decedent’s estate within 60 days following the
date of his death. A “Specified Employee” means any Participant who is a “key
employee” (as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof), as determined by the Company in accordance with its uniform policy
with respect to all arrangements subject to Section 409A of the Code, based upon
the twelve (12) month period ending on each December 31st (such twelve (12)
month period is referred to below as the “identification period”). All
Participants who are determined to be key employees under Section 416(i) of the
Code (without regard to paragraph (5) thereof) during the identification period
shall be treated as Specified Employees for purposes of the Plan during the
twelve (12) month period that begins on the first day of the 4th month following
the close of such identification period.

 

Article 14

Withholding

 

14.1 Tax Withholding. Unless otherwise provided by the Committee, the Company
shall deduct or withhold any amount needed to satisfy any foreign, federal,
state, or local tax (including but not limited to the Participant’s employment
tax obligations) required by law to be withheld with respect to any taxable
event arising or as a result of the Plan (“Withholding Taxes”).

 

14.2 Share Withholding. Unless otherwise provided by the Committee, upon the
exercise of Options, the lapse of restrictions on Restricted Stock, the vesting
of Restricted Stock Units, the distribution of Performance Shares in the form of
Stock, or any other taxable event hereunder involving the transfer of Stock to a
Participant, the Company shall withhold Stock equal in value, using the Fair
Market Value on the date determined by the Company to be used to value the Stock
for tax purposes, to the Withholding Taxes applicable to such transaction.

 

Any fractional Share of Stock payable to a Participant shall be withheld as
additional Federal withholding, or, at the option of the Company, paid in cash
to the Participant.

 

Unless otherwise determined by the Committee, when the method of payment for the
Exercise Price is from the sale by a stockbroker pursuant to Section 6.8(c),
herein, of the Stock acquired through the Option exercise, then the tax
withholding shall be satisfied out of the proceeds. For administrative purposes
in determining the amount of taxes due, the sale price of such Stock shall be
deemed to be the Fair Market Value of the Stock.

 

If permitted by the Committee, prior to the end of any Performance Period a
Participant may elect to have a greater amount of Stock withheld from the
distribution of Performance Shares to pay withholding taxes; provided, however,
the Committee may prohibit or limit any individual election or all such
elections at any time.

 

 19 

 

 

Alternatively, or in combination with the foregoing, the Committee may require
Withholding Taxes to be paid in cash by the Participant or by the sale of a
portion of the Stock being distributed in connection with an Award, or by a
combination thereof.

 

The withholding of taxes is intended to comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Exchange Act to the extent permitted by law.

 

Article 15

Successors

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

Article 16

Legal Construction

 

16.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

16.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

16.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to Applicable Law and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

16.4 Errors. At any time the Company may correct any error made under the Plan
without prejudice to the Company. Such corrections may include, among other
things, changing or revoking an issuance of an Award.

 

16.5 Elections and Notices. Notwithstanding anything to the contrary contained
in the Plan, all elections and notices of every kind shall be made on forms
prepared by the Company or the Secretary or Assistant Secretary, or their
respective delegates or shall be made in such other manner as permitted or
required by the Company or the Secretary or Assistant Secretary, or their
respective delegates, including but not limited to elections or notices through
electronic means, over the Internet or otherwise. An election shall be deemed
made when received by the Company (or its designated agent, but only in cases
where the designated agent has been appointed for the purpose of receiving such
election), which may waive any defects in form. The Company may limit the time
an election may be made in advance of any deadline.

 

Where any notice or filing required or permitted to be given to the Company
under the Plan, it shall be delivered to the principal office of the Company,
directed to the attention of the Secretary. Such notice shall be deemed given on
the date of delivery.

 

Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
the Company or, at the option of the Company, to the Participant’s e-mail
address as shown on the records of the Company.

 

 20 

 

 

It is the Participant’s responsibility to ensure that the Participant’s
addresses are kept up to date on the records of the Company. In the case of
notices affecting multiple Participants, the notices may be given by general
distribution at the Participants’ work locations.

 

16.6 Governing Law. To the extent not preempted by Federal law, the Plan, and
all awards and agreements hereunder, and any and all disputes in connection
therewith, shall be governed by and construed in accordance with the substantive
laws of the State of Minnesota, without regard to conflict or choice of law
principles which might otherwise refer the construction, interpretation or
enforceability of the Plan to the substantive law of another jurisdiction.

 

16.7 Venue. The Company and the Participant to whom an award under the Plan is
granted, for themselves and their successors and assigns, irrevocably submit to
the exclusive and sole jurisdiction and venue of the state or federal courts of
Minnesota with respect to any and all disputes arising out of or relating to the
Plan, the subject matter of the Plan or any awards under the Plan, including but
not limited to any disputes arising out of or relating to the interpretation and
enforceability of any awards or the terms and conditions of the Plan. To achieve
certainty regarding the appropriate forum in which to prosecute and defend
actions arising out of or relating to the Plan, and to ensure consistency in
application and interpretation of the Governing Law to the Plan, the parties
agree that (a) sole and exclusive appropriate venue for any such action shall be
an appropriate federal or state court in Minnesota, and no other, (b) all claims
with respect to any such action shall be heard and determined exclusively in
such Minnesota court, and no other, (c) such Minnesota court shall have sole and
exclusive jurisdiction over the person of such parties and over the subject
matter of any dispute relating hereto and (d) that the parties waive any and all
objections and defenses to bringing any such action before such Minnesota court,
including but not limited to those relating to lack of personal jurisdiction,
improper venue or forum non conveniens.

 

16.8 409A Compliance. Awards under the Plan may be structured to be exempt from
or be subject to Section 409A of the Code. To the extent that Awards granted
under the Plan are subject to Section 409A of the Code, the Plan will be
construed and administered in a manner that enables the Plan and such Awards to
comply with the provisions of Section 409A of the Code.

 

16.9 No Obligation to Notify. The Company shall have no duty or obligation to
any holder of an Option to advise such holder as to the time or manner of
exercising such Option. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending transaction or
expiration of an Option or a possible period in which the Option may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Option to the holder of such Option.

 

16.10 Indemnification. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Amended and Restated Articles of
Incorporation or the Bylaws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.

 

16.11 Reporting. The Company will provide grantees who are awarded Incentive
Stock Options with statements in accordance with Section 6039(b) of the Code and
will file a return with the Internal Revenue Service with respect to grantees
who are awarded Incentive Stock Options in accordance with Section 6039(a)(1) of
the Code. The Company will provide grantees who are awarded Non-Qualified Stock
Options with a statement containing the information set forth in Treas. Reg.
Section 1.61-15(c)(3).

 

 21 

 

 

